El Juez Asociado Señor Ramírez Bages
emitió la opinión del Tribunal.
Declarado sin lugar por el Tribunal Superior, Sala de San Juan, el recurso de hábeas corpus, basado en que el apelante no tuvo representación legal adecuada en un caso de asesinato y portación de armas, apunta el apelante ante nos que dicho tribunal incidió al determinar que el peticio-nario tuvo una adecuada representación legal en la vista de dichos casos en 12 de junio de 1962, que resultó en su con-vicción de los delitos de asesinato en segundo grado y por-tación de armas. Los hechos que motivaron las acusaciones en este caso ocurrieron en 24 de abril de 1961. La sentencia fue dictada en 18 de junio de 1962.
Las circunstancias del caso relacionadas a continuación demuestran que no tiene razón.
Al iniciarse la vista del caso de asesinato en primer grado y portación de armas, la representación legal del apelante solicitó que los peritos que un mes antes habían determinado que el apelante era procesable lo volviesen a examinar. Así lo hicieron e informaron que estaba en condiciones de ser enjuiciado. Habiendo renunciado al derecho de ser juzgado por un jurado, el apelante se declaró culpable de asesinato *193en segundo grado. El incidente sobre este particular fue el siguiente:
“Sr. Fiscal:
Con la venia del Hon. Tribunal. Deseamos informar que el Pueblo llevará el caso por Asesinato en Segundo Grado.
Hon. Juez:
¿Alegación entonces?
Lie. Juliá:
Siendo esa la situación, señor Juez, entonces el acusado por nuestro conducto, va a hacer alegación de culpabilidad de Ase-sinato en Segundo Grado.
Hon. Juez:
P. Don Rigoberto, usted ha oído la alegación que hace su abogado declarándolo culpable de Asesinato en Segundo Grado?
R. Sí, señor.
P. ¿Usted hace suyas las palabras del letrado?
R. Sí, de mi espontánea voluntad.
P. ¿Nadie lo ha obligado, o coaccionado?
R. Absolutamente nadie.
P. ¿Nadie le ha hecho promesa de beneficio o recompensa?
R. No, señor.
P. ¿Usted ha discutido con el Lie. Juliá de su caso y con-viene usted con su abogado que es culpable del delito de Asesi-nato en Segundo Grado?
R. Sí, señor.
P. ¿Usted sabe que tenía derecho a que se le presentara la prueba en contra de usted, y usted presentar prueba si la tenía ?
R. Sí, señor.
P. ¿Usted renuncia a eso y admite que es culpable de los hechos?
R. Sí, señor Juez.
J. Hay también, compañero, el caso M-61-823, misdemeanor. Lie. Juliá:
Damos por leída en cuanto al portar armas y hace alegación de culpabilidad.
Hon. Juez:
P. Don Rigoberto, oyó la alegación de culpabilidad que hace el letrado en este caso que se le imputa a usted que el día 24 *194de abril de 1961, usted portó un cuchillo, el cual lo usó en la comisión de un delito de Asesinato?
R. Sí, señor.
P. ¿Y está de acuerdo?
R. Sí, señor.
P. ¿ Y la formula voluntariamente ?
R. Sí, señor.
P. ¿Nadie lo ha amenazado para que se declare culpable?
R. Absolutamente nadie.
P. ¿Nadie le ha hecho promesas?
R. Nadie.
P. ¿Ha discutido usted el caso con el letrado señor Juliá y conviene que efectivamente usted es culpable de esos hechos?
R. Sí, señor.”
A los efectos de sostener su apuntamiento, el apelante hace un resumen de la prueba pasada en la vista de este caso en el tribunal de instancia. Veamos nuestra propia relación de la misma.
El testigo José O’Ferraí Santos, custodio de récords de la Administración de Veteranos, testificó que de los récords del apelante que tenía ante sí aparecía que en 1949 el ape-lante fue admitido en la Clínica Juliá por sufrir de una condición de esquizofrenia. Se le reconoció un 100% de inca-pacidad. Luego iba a tratamiento ambulatorio en la Clínica neurosíquica de la Administración de Veteranos. Estuvo re-cluido en la Clínica Juliá del 7 al 11 de marzo de 1961. De un examen siquiátrico que se le hizo en 1956 el diagnós-tico fue “Psycotic reaction, psycotic personality.” Igual diag-nóstico se le hizo en 1955. El último, en 1963, fue de “Schizo-prenic reaction, catatonic . . . .”
El testimonio del apelante ha sido resumido correcta-mente por el Procurador General, con algunas modificaciones que le hemos hecho, así:
Atestigua Molina Santana ser veterano y estar recibiendo una pensión de un cien por ciento de incapacidad. Declara *195que originalmente fue acusado de un delito de asesinato en primer grado; que contrató los servicios profesionales del Lie. Charles H. Juliá para que lo defendiera en el juicio “al tiempo” de haber sido acusado y luego de estar bajo fianza. Ésta se expidió en 14 de agosto de 1961. Visitó varias veces a su abogado en las oficinas de éste, en el Capitolio. Había conferenciado con el abogado cerca del tribunal, y aunque estuvo varias veces a verlo, solamente pudo hacerlo en una ocasión, cuando pudo conferenciar con el letrado y en cuya ocasión dice haber pagado por los servicios. Afirma que el caso fue suspendido en varias ocasiones, pero que nunca llegó a un acuerdo con el abogado respecto de lo que se iba a ver en el caso. Dice que informó a su abogado que tenía un testigo y que le había pedido que lo citara, pero el letrado le indicó que no hacía falta.
Afirma el peticionario que no estuvo conforme con el servicio que le prestó su abogado porque a pesar de que el peticionario pidió a su abogado que citara los médicos de la Administración de Veteranos, no lo hizo, ni gestionó la presentación de los récords del peticionario obrantes en los tribunales civiles. Declara finalmente que él hizo alegación de culpabilidad porque su abogado le había dicho que así lo hiciera y porque “El doctor Galíndez me dijo que cogiera los consejos porque me podría si me declaraban loco”; que sabía de antemano la sentencia que le habrían de imponer y porque el propio siquiatra también le aconsejó que era preferible recibir una sentencia de 10 a 15 años a tener que permanecer recluido en el manicomio por toda la vida. Aun-que hizo alegación de culpabilidad nunca se sintió culpable. Invoca para tal cosa afirmar, su condición de enfermo mental, “por haber visto y oído animales detrás de él que le decían ‘vivo o muerto’ y que fue así que tiró y que cuando despertó en su casa fue que le informaron que había, matado a uno.” Dijo, sin embargo, que no se dio cuenta de lo sucedido.
*196El Lie. Julia testificó que:
Ejerce la profesión de abogado desde hace treinta años. Conoció al acusado cuando éste fue a contratarlo para que lo defendiera en un caso de asesinato. Entrevistó al peticio-nario en una o dos ocasiones. El caso se había suspendido varias veces y el abogado supo que el acusado había estado bajo tratamiento siquiátrico. Se entrevistó con el fiscal Torres González, quien le informó que había ordenado un exa-men siquiátrico a raíz de la ocurrencia de los hechos.
Declara el letrado Juliá que el acusado le había contado la versión de los hechos de una manera. Le preguntó al acu-sado si tenía testigos y Molina Santana le dijo que no tenía. Según le informó el acusado, éste había llegado a un esta-blecimiento público con un cuchillo; que una persona le había pedido al acusado que le entregara el cuchillo y que el acu-sado lo había invitado a que se lo quitara. Que comenzaron a pulsear y que al caerse la persona resultó herida. La investigación que practicó el abogado sobre los hechos de-mostró que todo había ocurrido en forma distinta. Los tes-tigos del fiscal sostenían que el acusado se había presentado al lugar con un cuchillo y sin que mediaran palabras acuchi-lló a la víctima por el estómago.
Dijo que tan pronto se enteró del historial del caso, ges-tionó que al apelante se le hiciese un examen siquiátrico e insistió que el Dr. Señeriz fuese parte del panel que lo exa-minó pues había sido médico de cabecera del apelante. Dicho panel concluyó que el apelante “estaba en condiciones aptas para entrar a juicio.” Recuerda haber visto informe de un siquiatra al efecto de que en el momento de ocurrir los hechos, el apelante no estaba mentalmente enfermo, pero no recordó su nombre. Aclaró que el apelante lo fue a contratar muchos meses después de ocurridos los hechos. Admitió que una persona procesable en el momento de la vista pudo no estar cuerda durante la comisión de los hechos. Preguntado si era posible que dos meses después un siquiatra examine *197una persona a base de su historial médico anterior y encuen-tre que hay la posibilidad que estuviera esa persona su-friendo una enajenación mental cuando se cometieron los hechos, contestó que en su experiencia los siquiatras infor-maban que no podían. Dijo que a su juicio “al decir los siquiatras que el hombre era procesable eso descarta la tesis de locura.”
El Dr. Galíndez, uno de los siquiatras que en varias oca-siones examinó al apelante, testificó que examinó al apelante en abril de 1962 y en cuatro ocasiones lo examinó junto con los siquiatras Valderrábano, Señeriz y Tejedor, a los fines de determinar su procesabilidad. Llegó a la conclusión que sufría de una reacción esquizofrénica de tipo paranoide en remisión de síntomas, queriendo decir con esto que “Los sín-tomas que caracterizan a esto [la enfermedad mental] han desaparecido.” Preguntado si podría “determinar si para el año 1961 esa persona [el apelante] podría estar bajo los efectos de un estado mentalmente dudoso”, contestó que:
“Indudablemente. Para contestar esa pregunta tendría que haber, con certeza, tendría que haberme basado en un examen squiátrico-directo [sic] mientras más próximo esté el examen; si este examen hubiera sido a raíz de la comisión de delito, con más certeza y base científica, le podría decir si este individuo padecía de tal o cual probabilidad. En términos generales le podría decir que podría o no estar enfermo.
P. Por ejemplo, que estuviera en tal estado mental que no pudiese distinguir entre el bien y el mal.
R. La potencialidad existe en todo el mundo.
P. ¿Usted no podría hacer esta determinación ni pudo ha-cerla aquel día?
R. Para remontarme al ’61, no. Digo, él tiene un historial de haber estado enfermo, me imagino que habrá material de médicos que lo examinaron, me imagino. Yo no podría . . . .”
En Pueblo v. Sánchez, 79 D.P.R. 116 (1956), dijimos que la locura del acusado en el momento de cometer el hecho delictivo es lo que le exime de responsabilidad criminal; que *198su conducta antes o después de los hechos no prueba que un acusado estuviera loco en el momento de cometer los hechos; que la prueba pericial sobre el estado mental del acusado luego de la comisión de los hechos es admisible en apoyo de su defensa de locura pero de haber prueba pericial que ataca la credibilidad de aquella “corresponde al jurado determinar a cual de los dos testimonios iba a dar crédito”; que prueba pericial no es obligatoria para los juzgadores y al apreciar la prueba, el juzgador no está obligado a aceptar las conclu-siones de un perito.
En Pueblo v. Alsina, 79 D.P.R. 46 (1956), adoptamos la siguiente norma:
“En nuestra opinión la norma de prueba que debe regir cuando se plantea la locura como eximente de responsabilidad es la que pasamos a exponer. La ley presume que el estado normal es el de la cordura, presunción justificada por la expe-riencia humana y por consideraciones de orden público, y por ende, que el procesado estaba en su sano juicio en el momento de perpetrar el acto que se le imputa como delito. En virtud de esa presunción El Pueblo no tiene que presentar prueba alguna para demostrar que el acusado estaba cuerdo en ese momento, mientras no se ofrezca y reciba evidencia que pueda engendrar duda razonable sobre la cordura, evidencia que debe ser presentada por el encausado, si es que descansa en la au-sencia de sanidad mental como eximente de responsabilidad, pero que también puede provenir de la evidencia aducida por el Pueblo al presentar su caso, .... Sin embargo, una vez que en la causa existe prueba capaz de crear esa duda, la presunción de que el acusado estaba en su sano juicio en el instante de perpetrar el acto, queda rebatida y el ministerio fiscal obligado a probar el sano juicio al igual que cualquier otro hecho. El juzgador, con vista de toda la prueba presentada en cuanto al acto imputado y a la locura, tiene entonces la obligación de determinar si el ministerio fiscal ha probado la sanidad mental del reo, su capacidad para delinquir, y si al hacerlo encuentra que tiene duda razonable sobre ello, su deber es dar el beneficio de esa duda al inculpado y absolverle.”
*199Aunque prueba pericial de la incapacidad mental del acusado algún tiempo antes o después de la comisión de los hechos es admisible para probar su incapacidad mental en el momento en que los realizó, al medir su peso y credibilidad el juzgador puede tomar en consideración el tiempo transcurrido entre la fecha en que se dictaminó su estado y la fecha en que ocurrieron los hechos. Harriford v. Harriford, 336 S.W.2d 113, 117 (Mo. 1960); State v. Duncan, 93 S.E.2d 421, 423 (N.C. 1956); Poole v. State, 207 S.W.2d 725 (Ark. 1948); People v. Preston, 173 N.E. 383 (Ill. 1930); Sherill v. State, 225 Pac. 840 (Col. 1924); People v. Gavrilovich, 106 N.E. 521 (Ill. 1914); Swedley v. Commonwealth, 127 S.W. 485 (Ky. 1910); State v. McMurray, 58 Pac. 961 (Kan. 1899); People v. Hill, 195 N.Y.S.2d 295, 299 (1960).
A la luz de lo expuesto, no desatendió su responsabilidad la representación del apelante en el caso de asesinato al no alegar la defensa de locura. Es cierto que el apelante tenía un historial de esquizofrenia desde mucho antes del día de los hechos.
A los fines de establecer la defensa de locura, la mejor prueba obtenible es un dictamen pericial de incapacidad mental como resultado de un examen del acusado “a raíz de la comisión del delito”, según testificó el Dr. Galíndez. Dicho médico testificó que si el examen se hace muy tarde, sólo se puede decir “que podría o no estar enfermo.” Cf. Pueblo v. Rivera Raquel, 95 D.P.R. 564 (1967). En lugar de existir tal prueba, el abogado tuvo conocimiento que la prueba disponible era de que entonces estaba cuerdo, como indicamos más adelante.
Por el contrario, con respecto a la información que sirvió de base al abogado de la defensa para su determinación de aconsejar al apelante que se declarase culpable de asesinato en segundo grado, el interrogatorio del abogado de la defensa demuestra lo siguiente:
*200“P. En alguna forma los siquiatras rindieron algún informe en que dictaminaran que a la fecha de la comisión de los hechos él estaba cuerdo?
R. No, pero hay un informe de un siquiatra que no recuerdo quién fue, es un informe que yo vi que como dije el compañero Torres González tuvo la gentileza de mostrármelo, un siquiatra que tenía el acusado en el momento de ocurrir los hechos, no estaba mentalmente enfermo.
P. No sabe quién es el médico?
R. No recuerdo.
P. Quién ordenó ese examen?
R. El compañero Roberto Torres González, que fue el Fiscal que investigó estos casos a raíz de ocurrir.
P. Que si en algún momento, sabiendo que este ciudadano tenía los beneficios de ser veterano, si hizo alguna gestión para que le hiciera un examen un médico de la Administración de Veteranos.
R. Sí, yo a insistencia del acusado insistí a su vez en que formara parte del Tribunal de Peritos Siquiátras el doctor Señeriz, unque [sic] es médico de una clínica privada tiene el contrato de veteranos.
P. Yo me refiero a raíz de la comisión de los hechos o a raíz de que el fue a hablar por primera vez con usted.
R. No, porque cuando el acusado vino a verme a mí por primera vez, si mal no recuerdo habían pasado ya meses, yo diría como tres o cuatro meses de ocurrir los hechos, de modo que cuando vino donde mí ya había un siquiatra que lo había utilizado el Fiscal a raíz de ocurrir los hechos.
P. Sabe cuánto tiempo después de la investigación que hizo el Fiscal Torres González fue que se le examinó por el siquiatra del Fiscal al peticionario.
R. Desde la comisión del delito hasta cuál examen?
P. Hasta el examen que él ordenó.
R. Hasta donde yo recuerdo, si mal no recuerdo, estoy ha-blando de memoria, a él lo examinó el docotor [sic] designado por el compañero Torres González.
P. Ese informe no lo tenemos a mano?
*201R. Yo lo vi halla [sic] para el año 1962, donde puede estar o quien lo tiene no lo sé.
P. Entonces, usted confió en ese examen del médico del Fiscal.
R. Lo que ocurrió no es que confiara en él, pedí examen siquiátrico en tres ocasiones, lo que ocurrió fue que ese examen fue tomado el día de los hechos y yo me hice cargo de los hechos meses después, que pudieron ser dos, tres, cuatro, yo no re-cuerdo-, pero fue meses después.
R. La experiencia mía ha sido, por ejemplo, voy a citarle el caso específico de cuando yo defencí [s¿c] a Castañeda yo planteé la cuestión de locura y vino el historial clínico que era muy parecido al de este acusado, un historial mental clínico posterior y los siquiatras dijeron redondamente en la Corte que ellos no podían decir que en el momento de entrar a la joyería Castañeda estaba loco o no, es uno de los casos que recuerdo, y entonces, he hablado y discutido con el propio Dr. Señeriz y Dr. Galíndez y todos están contestes en eso.
P. Como abogado en esa contensión sería culpable de un asesinato en primer grado ?
R. No, de ser culpable sería de homicidio y posiblemente de homicidio involuntario, pero qué ocurre, que era la tesis de este acusado' sola contra el staff de testigos que tenía e! Fiscal, que decían que los hechos habían ocurrido en una forma' distinta y que no había el jueguito de mano y también un sin número, y también que había habido una puñalada sin provocación, que el acusado había venido y le había metido el cuchillo al individuo y lo había matado.
P. Y aceptando esos hechos y con un historial médico de esa naturaleza, desde ’49 hasta el ’63, como abogado no era propio pensar que esta persona hubiese estado en esos momentos loca?
R. Sí, excepto que yo como abogado por no ser siquiatra tenía que descansar en el dictamen de los siquiatras y el dictamen del siquiatra que lo examinó a él inmediatamente que ocurrieron los hechos era de que no estaba mentalmente incapacitado y el dictamen de los peritos después establecía también que el acusado estaba procesable.” (Énfasis suplido.)
*202Ante prueba clara y abundante de la comisión del delito, y la probabilidad de no poder aducir prueba robusta y creíble de que el apelante estaba mentalmente incapacitado en el momento de la comisión del delito, y por lo tanto, ante el riesgo de que el apelante fuese declarado culpable de asesinato en primer grado, no podemos concluir que su representación legal fue inadecuada al hacer alegación de culpabilidad, la que el apelante aceptó y ratificó en la vista del juicio cuando los peritos médicos, luego de examinarlo varias veces, certificaron que los síntomas de su anterior estado mental habían desaparecido y que el apelante estaba procesable.
A la luz de las circunstancias previamente relacionadas, no podemos concluir que en este caso hubo una negación fundamental de la justicia. El requisito constitucional de una representación legal que le provea al acusado un juicio justo no quiere decir que todo error de juicio o de estrategia en el juicio o concepto erróneo con respecto al derecho aplicable priva al acusado de ese derecho constitucional. El récord no demuestra que el abogado de la defensa dejase de hacer esfuerzo alguno por allegar evidencia del estado mental del apelante o de que lo examinara un siquiatra ni de allegar prueba de otras posibles defensas de las cuales tuviera conocimiento ni que al ejercer su juicio, lo hiciese sin estar debidamente informado de todas las circunstancias del caso. United States v. Fay, 348 F.2d 705, 707 (2d Cir. 1965); Hickock v. Crouse, 334 F.2d 95, 100 (10th Cir. 1964); Brubaker v. Dickson, 310 F.2d 30, 37 (9th Cir. 1962). Véase, además, Stack v. Bomar, 354 F.2d 200 (6th Cir. 1965).

Por lo tanto, se confirmará la resolución del Tribunal Superior, Sala de San Juan, dictada en este caso en 12 de agosto de 196¿.

*203El Juez Presidente Señor Negrón Fernández no intervino. El Juez Asociado Señor Santana Becerra disintió en opinión separada en la cual concurren los Jueces Asociados Señores Hernández Matos y Dávila.
—O—